DETAILED ACTION
Claims 70-88 are pending in the Instant Application.
Claims 70-88 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim 70-74, 83 and 84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackerman, United States Patent Application Publication No. 2003/0200217, in view of Bramson, United States Patent Application Publication No. 2006/0047725.

As per claim 70, Ackerman discloses a data communication method for communication between individuals via a communication network, the method being carried out by a computer system comprising a processor and a non-transitory computer readable memory and being connected to the communication network, the method comprising: 
providing request data indicative of intended communication ([0058] wherein the request is to initiate a virtual date), via the communication network, between a first individual and a second verified individual ([0058] wherein each user in the system has been verified, but the user requesting the date is the second verified user since they have logged in and been verified with biometrics for that particular login, and the first individual is the user who the date has been requested with, but is not logged in and not currently verified), utilizing said identified  first individual related data to determine, based on data stored in the  verified database of individuals, whether the first individual is classified as a verified individual according to a reliability measure of the first individual ([0061] wherein the user must use biometrics to login, which have been previously stored in a verification database, and [0051] wherein biometrics are stored, and a “pass” most occurs i.e. the reliability measure), and based on whether or not the first individual is classified as a verified one, generating data to manage said request data with regard to said intended communication ([0061] wherein once the user is authenticated, the date can begin), but does not disclose wherein second verified individual is associated with a second individual related data record which is stored in a verified database of individuals and which comprises: second individual relating information provided by said second individual regarding said second individual and regarding one or more related individuals, and a reliability measure assigned to said second individual related data record and being indicative of a degree of reliability of said second individual based on degree of match of the second individual relating information provided by said second individual and data entered by one or more other individuals about said one or more related individuals. However, Bramson teaches wherein second verified individual is associated with a second individual related data record which is stored in a verified database of individuals and which comprises: second individual relating information provided by said second individual regarding said second individual and regarding one or more related individuals ([0122] wherein a vouch is information regarding the second individual (the voucher) and the other individual (the person who is vouched for)), and a reliability measure assigned to said second individual related data record ([0018] and [0128] wherein each vouch is assigned a trust score, the reliability measure) and being indicative of a degree of reliability of said second individual based on degree of match of the second individual relating information provided by said second individual and data entered by one or more other individuals about said one or more related individuals ([0124] wherein the trust score (reliability measure), which is assigned to the vouch, is indicative of the degree of the match of the vouch provided by said second individual to information entered by the one individual, provided by that individual, for instance if the voucher has provided numerous vouches to information entered by a user, who has also vouched for the voucher, the degree of reliability will be lower). 
Both Ackerman and Bramson describe verifying user information. One could include the relating information from Bramson with the ability to determine a verified user to begin communication in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the relating information in Bramson in order to better understand how strong the quality of the information provided by the user. 

As per claim 71, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70. Ackerman further discloses wherein said request data is indicative of the intention of the first individual to communicate with the second individual ([0058] wherein the request is to initiate a virtual date). In re of: ILAN COHN Atty. Dkt. ROLLS6A Preliminary Amendment Filed: March 6, 2018  

As per claim 72, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70. Ackerman further discloses wherein said request data is indicative of the intention of the second individual to communicate with the first individual ([0058] wherein the request is to initiate a virtual date, wherein the second individual intends to communicate to the first individual, who they found on the dating site).

As per claim 73, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70. Ackerman further discloses wherein said managing of said request data with regard to said intended communication comprises, upon determining that the first individual is classified as the verified individual according to the reliability measure, allowing communication between the first and second individuals via the communication network ([0061] wherein once the user has been authenticated/verified, the user can begin the date).  

As per claim 74, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 73. Ackerman further discloses wherein said managing of said request data with regard to said intended communication further comprises generation of a notification message to at least the second individual that the communication between the first and second individuals is allowed ([0058] wherein the second user (the first member) receives a response (notification message) that the date is allowed by the other user).  

As per claim 83, Ackerman discloses a communication management system for managing communication between individuals via a communication network, the system comprising a processor and a non-transitory computer readable memory and being connected to the communication network ([0002] wherein computers (processors with memory) on a global information network (communication network are described)), wherein said processor is configured to be responsive to request data 

As per claim 84, Ackerman discloses a communication management system for managing communication between individuals via a communication network, the system comprising a processor and a non-transitory computer readable memory and being connected to the communication network, wherein said processor is configured and operable to carry out the following: 
being responsive to request data indicative of intended communication ([0058] wherein the request is to initiate a virtual date), via the communication network, between a first individual and a second verified individual([0058] wherein each user in the system has been verified, but the user requesting the date is the second verified user since they have logged in and been verified with biometrics for that particular login, and the first individual is the user who the date has been requested with),in response to said request data, identifying first individual related data and utilizing said first individual related data to determine, based on data stored in a verified database of individuals, whether the first individual is classified as a verified individual according to a reliability measure of the first individual ([0061] wherein the user must use biometrics to login, which have been previously stored in a verification database, and [0051] wherein biometrics are stored, and a “pass” most occurs i.e. the reliability measure), and based on whether or not the first individual is classified as a verified one, generating data to manage said request data ([0061] wherein once the user is authenticated, the date can begin), but does not disclose said second verified individual being associated with a second individual related data record which is stored in a verified database of individuals and which comprises: second individual relating information provided by said second individual regarding said second individual and regarding one or more related individuals, and a reliability measure assigned to said second individual related data record and being indicative of a degree of reliability of said second individual based on degree of match of the second individual relating information provided by said second individual and data entered by one or more other individuals about said one or more related individuals. However, Bramson teaches said second verified individual being associated with a second individual related data record which is stored in a verified database of individuals and which comprises: second individual relating information provided by said second individual regarding said second individual and regarding one or more related individuals([0122] wherein a vouch is information regarding the second individual (the voucher) and the other individual (the person who is vouched for)), and a reliability measure assigned to said second individual related data record ([0018] and [0128] wherein each vouch is assigned a trust score, the reliability measure) and being indicative of a degree of reliability of said second individual based on degree of match of the second individual relating information provided by said second individual and data entered by one or more other individuals about said one or more related individuals ([0124] wherein the trust score (reliability measure), which is assigned to the vouch, is indicative of the degree of the match of the vouch provided by said second individual to information entered by the one individual, provided by that individual, for instance if the voucher has provided numerous vouches to a user, who has also vouched for the voucher, the degree of reliability will be lower). 
Both Ackerman and Bramson describe verifying user information. One could include the relating information from Bramson with the ability to determine a verified user to begin communication in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the relating information in Bramson in order to better understand how strong the quality of the information provided by the user. 






Claims 75, 76, 78-82, 85, 87 and 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackerman in view of Bramson in further view of Ribaudo, United States Patent Application Publication No. 2005/0048961.

As per claim 75, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 74, but does not disclose wherein said notification message comprises data indicative of the reliability measure of the first individual. However, Ribaudo teaches wherein said notification message comprises data indicative of the reliability measure of the first individual ([0037] wherein the trust score, i.e. reliability measure is shown to the user when the user can contact the match). 


As per claim 76, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70, but does not disclose upon identifying that the first individual related data has no associated record in the verified database, analyzing the first individual related data, to determine a reliability measure of the first individual, and based on the determined reliability measure, manage a recordation procedure with regard to the verified database. However, Ribaudo teaches upon identifying that the first individual related data has no associated record in the verified database, analyzing the first individual related data, to determine a reliability measure of the first individual ([0030] wherein trust score is determined per user of the match), and based on the determined reliability measure, manage a recordation procedure with regard to the verified database  ([0024] and [0030] wherein a match is determined using the trust score as described in [0030] and a match is found when the value is high enough to store in the user database of matches).
Both Ackerman and Ribaudo describe a communication system using a trust score. One could apply the selection of users in Ribaudo with the intentional communication 

As per claim 78, note the rejection of claim 76 where Ackerman, Bramson and Ribaudo are combined. The combination teaches a method according to claim 76. Bramson further teaches wherein the determination of the reliability measure of the first individual comprises: analyzing first data, which is provided by the first individual about the first individual and about one or more related individuals ([0122] wherein a vouch is information regarding the second individual (the voucher) and the other individual (the person who is vouched for)), with second data provided by one or more other verified individuals about the first individual and said one or more other related individuals ([0124] wherein vouches can be made by the verified user about a first individual and another related individual), and based on a degree of match provided by the first individual and said one or more other verified individuals with regard to the same individual, determining the reliability measure to be assigned to the first individual ([0018] and [0128] wherein each vouch is assigned a trust score, the reliability measure, and a first individual can have a reliability measure assigned to him based on his vouches).

As per claim 79, note the rejection of claim 76 where Ackerman, Bramson and Ribaudo are combined. The combination teaches a method according to claim 78. Ribaudo ([0024] and [0030] wherein a match is determined using the trust score as described in [0030] and a match is found when the value is high enough to store in the user database of matches, wherein only a threshold amount can be stored based on space).  

As per claim 80, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70, but does not disclose wherein said managing of said request data with regard to said intended communication comprises, upon determining that the first individual is classified as a non-verified individual according to the reliability measure, generating a corresponding notification message to at least the second individual. However, Ribaudo teaches wherein said managing of said request data with regard to said intended communication comprises, upon determining that the first individual is classified as a non-verified individual according to the reliability measure, generating a corresponding notification message to at least the second individual ([0030] wherein a match is based on the trust and match score, and if a match does not occur and [0036]-[0037] wherein the user can change his availability score to something much higher to view users who may have fallen below the reliability level previously).


As per claim 81, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70, but does not disclose wherein said notification message comprises data indicative of the reliability measure of the first individual. However, Ribaudo teaches wherein said notification message comprises data indicative of the reliability measure of the first individual ([0037] wherein the trust score, i.e. reliability measure is shown to the user when the user can contact the match). 
Both Ackerman and Ribaudo describe a communication system using a trust score. One could apply the notification with the trust score from Ribaudo with the intentional communication system in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the notifying the user of the trust score in Ribaudo in order to provide the user with helpful information about the other user. 

([0036] wherein the fact the user is shown after the availability score is raised indicates to the user that communication was prevented before).  

As per claim 85, claim 85 is the system that performs the method of claim 76 and is rejected for the same rationale and reasoning. 

As per claim 87, claim 87 is the system that performs the method of claim 78 and is rejected for the same rationale and reasoning. 

As per claim 88, claim 88 is the system that performs the method of claim 79 and is rejected for the same rationale and reasoning. 

Claims 77 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackerman in view of Bramson in further view Rienhoff, JR et al. (“Rienhoff”), United States Patent Application Publication No. 2002/0133495. 

As per claim 77, note the rejection of claim 70 where Ackerman and Bramson are combined. The combination teaches a method according to claim 70, but does not disclose upon identifying that the first individual related data has no associated record in ([0040]).
Both Ackerman and Rienhoff describe a “trusted” database. One could include the invites from Rienhoff with the communication system in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the invitation system in Rienhoff in order to more accurately gather information from users who can be trusted. 

As per claim 86, claim 86 is the system that performs the method of claim 77 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant's arguments filed 07 December 2020 have been fully considered but they are not persuasive. 
Applicant argues in REMARKS, page 10, Applicant argues against the combination of Ackerman and Bramson stating that Bramson cannot replace the verification stage in Ackerman. Ackerman requires people to be verified to communicate. Since Bramson verifies users, the process of verification can be substituted to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here one verification type can be substituted for another and the results would be predictable since both create the same end result, verification. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Examiner has provided the following reason to combine: 
“Both Ackerman and Bramson describe verifying user information. One could include the relating information from Bramson with the ability to determine a verified user to begin communication in Ackerman to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of initiating communication with a user in Ackerman with the relating information in Bramson in order to better understand how strong the quality of the information provided by the user.”

Bramson provides a more fluid manner to verify a user since it values different verification differently. It would be beneficial to include this in order to provide the user 
Applicant goes on to state in REMARKS, page 11, that “Bramson neither teaches nor suggests the above-described verification method of the invention enabling management of communication between individuals via a communication network.”
Applicant incorrectly characterizes Examiner’s rejection. The vouch in [0122] is a verification of certain data in a user’s profile. “Second individual relating information” is a vouch which specifies a relationship of two individuals and the verification by the second individual of information regarding the related individual. This is similar to what is described on page 25, lines 21-30 pf the Specification of the Instant Application, wherein data is compared relating user A and User B as is done with the vouch, where a vouch indicates that a match exists. As noted above, Bramson teaches the limitations as follows:
“Bramson teaches wherein second verified individual is associated with a second individual related data record which is stored in a verified database of individuals and which comprises: second individual relating information provided by said second individual regarding said second individual and regarding one or more related individuals ([0122] wherein a vouch is information regarding the second individual (the voucher) and the other individual (the person who is vouched for)), and a reliability measure assigned to said second individual related data record ([0018] and [0128] wherein each vouch is assigned a trust score, the reliability measure) and being indicative of a degree of reliability of said second individual based on degree of match of the second individual relating information provided by said second individual and data entered by one or more other individuals about said one or more related individuals ([0124] wherein the trust score (reliability measure), which is assigned to the vouch, is indicative of the degree of the match of the vouch provided by said second individual to information entered by the one individual, provided by that individual, for instance if the voucher has provided numerous vouches to information entered by a user, who has also vouched for the voucher, the degree of reliability will be lower).”

The trust score here is described as being a reliability measure and is based on the degree of match of the vouch of the second individual (second individual relating information) and the other individual since the amount of this type of suspicious vouch would lower the reliability as taught in [0124]. Based on the claim language as written, and the explanation in these REMARKS, Bramson teaches the limitations here by the trust score being based on the match between the user vouch and the information provided by the user. Examiner suggests clarifying the language throughout the claim to clarify the different data and the relationships between the users. Prosecution can be furthered by providing clearer claim language that more precisely describes the data and how it functions in the claim. For instance, what is the “second individual related data record?” The claim recites “a degree of reliability” is assigned to it and that it is provided by the second individual, but that can be anything from a profile, an icon on the profile, any information provided by that user or as I characterize it, a vouch with a trust score. If questions remain, please contact the Examiner for an interview. 
As per claims 78 and 87, Applicant states in REMARKS, page 13, that Ribaudo does not teach those limitations. Applicant’s arguments with respect to claim(s) 78 and 87 have been considered but are moot because the new ground of rejection is based on the Bramson reference.
All other REMARKS rely on the arguments above and all claims remain rejected as noted above. Again, Applicant is encouraged to simplify the data elements in the claim language and their relation to each other. Applicant is also encouraged to use the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KANNAN SHANMUGASUNDARAM/
Primary Examiner, Art Unit 2158